Citation Nr: 0943964	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  09-09 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.	Entitlement to service connection for residuals of a 
head injury, to include nervous system damage, reproductive 
damage, and a mental illness.

2.	Entitlement to service connection for residuals of burns 
to the face.


ATTORNEY FOR THE BOARD

T.R. Bodger, Associate Counsel









INTRODUCTION

The Veteran served on active duty from November 1977 to March 
1980.  Thereafter, the Veteran served in the Michigan Army 
National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2008 rating decision, which denied the 
Veteran's service connection claims.

The issue of service connection for residuals of burns to the 
face is REMANDED to the Appeals Management Center (AMC) for 
further development.


FINDING OF FACT

The residuals of a head injury, to include a mental illness, 
and reproductive and nervous system damage, are not related 
to a disease or injury in service.  


CONCLUSIONS OF LAW

A head injury was not incurred in or aggravated by active 
service; residuals of a head injury are not related to 
service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.	Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the Veteran's service connection 
claims.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  

Prior to initial adjudication of the Veteran's claims, 
letters dated in November 2007 and March 2008 fully satisfied 
the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio, at 187.  

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records are in 
the file.  Private medical records identified by the Veteran 
have been obtained, to the extent possible.  The Veteran's 
Social Security Administration records have been associated 
with the file.  He has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to his claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

The Board concludes an examination is not needed in this case 
because the only evidence indicating the Veteran "suffered 
an event, injury or disease in service" is his own lay 
statements.  Such evidence is insufficient to trigger VA's 
duty to provide an examination.  See Duenas v. Principi, 18 
Vet. App. 512, 519 (2004) (finding no prejudicial error in 
Board's statement of reasons or bases regarding why a medical 
opinion was not warranted because there was no reasonable 
possibility that such an opinion could substantiate the 
veteran's claim because there was no evidence, other than his 
own lay assertion, that " 'reflect[ed] that he suffered an 
event, injury[,] or disease in service' that may be 
associated with [his] symptoms").  There is no reasonable 
possibility that a medical opinion would aid in 
substantiating the Veteran's claim since it could not provide 
evidence of a past event.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  Newhouse v. Nicholson, 497 F.3d 1298 
(2007).

II.	Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled from a disease or injury 
incurred or aggravated in the line of duty, and any period of 
inactive duty training (INACDUTRA) during which the 
individual concerned was disabled from an injury incurred or 
aggravated in the line of duty.  38 U.S.C.A. § 101(24). That 
is to say, when a claim is based on a period of ACDUTRA, 
there must be evidence that the individual concerned died or 
became disabled during the period of ACDUTRA as a result of a 
disease or injury incurred or aggravated in the line of duty.  
Accordingly, service connection may be granted for disability 
resulting from disease or injury incurred in, or aggravated, 
while performing ACDUTRA or from injury incurred or 
aggravated while performing INACDUTRA.  See 38 U.S.C.A. §§ 
101(24), 106, 1110 (West 2002).

Head Injury

As an initial matter, the record is silent for any current 
diagnosis of or treatment for a nervous system disorder or 
reproductive disorder.  Without any medical evidence of such 
disabilities in service and currently, service connection 
cannot be granted for these claimed conditions.  See 
Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997).  
However, post-service medical records indicate that the 
Veteran has been diagnosed with a bipolar disorder and a 
schizoaffective disorder.  As such, the following decision 
will discuss entitlement to service connection for residuals 
of a head injury to include a mental illness.  

With regard to mental illness, the first Hickson element is 
satisfied.  There is evidence of current disability, and the 
Board now looks to the issues of in service incurrence and 
nexus.  

The veteran claims he sustained a head injury in 1979, and 
received treatment including stitches.  His November 1977 
service entrance examination indicates a normal head, face, 
neck, and scalp as well as normal psychiatric evaluations.  
The Veteran denied suffering from a head injury, depression, 
or excessive worry.  His March 1980 separation examination 
again notes normal head, face, neck and scalp as well as 
psychiatric evaluations.  In sum, the service treatment 
records are silent for any complaints of or treatment for a 
head injury.

The Veteran's National Guard medical records indicate that 
during a December 1984 examination he reported suffering from 
a head injury, which resulted from an altercation he was 
involved in a few weeks prior to the examination.  
Specifically, he said he was injured on November 23, 1984, 
and was treated at a private hospital.  (There is no 
indication that the injury occurred during a period of 
ACDUTRA or INACDUTRA.)  He also indicated difficulty sleeping 
and an uncertainty as to whether he suffered from depression 
or excess worry.  However, the December 1984 examination 
report indicates a normal psychiatric evaluation.  No other 
head injury residuals were described.  

The Veteran's post-service medical records indicate treatment 
for numerous psychiatric disabilities.  Specifically, the 
first medical evidence showing mental health treatment is 
dated in 1989 when he was diagnosed with reactive psychosis, 
passive aggressive personality disorder, schizoaffective 
disorder, and bipolar disorder.  Records from Mercy Hospital 
and St. Joseph's Hospital indicate a diagnosis of and 
treatment for acute mental illness in 1994.  Health records 
from the Michigan Department of Corrections indicate 
continued treatment for his bipolar disorder and mixed 
polysubstance dependence from 1999 to 2004.  Macomb County 
Community Mental Health also indicates treatment for bipolar 
disorder, schizoaffective disorder, and cannabis dependence 
throughout 2004.  However, none of these records include any 
opinion as to the etiology of the Veteran's mental illness.  
They are also silent as to any mention of a head injury the 
Veteran suffered while in service.  

The Veteran also alleges that he was required to use and be 
exposed to toxic fumes from aircraft paint, which together 
with his inservice head injury, caused him nervous system 
damage, reproductive damage, and mental illness.  

With respect to the Veteran's allegations, a layman is 
generally incapable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997). 
See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim for service connection."  Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether the evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21. Vet. App. 303 (2007).  Unlike the varicose 
veins in Barr or dislocated shoulder in Jandreau, a bipolar 
disorder and a schizoaffective disorder are not conditions 
capable of lay diagnosis, much less the type of conditions 
that can be causally related to military service.  See 
Espiritu and Woelhaert v. Nicholson, 21 Vet App 456 (2007).  

The Veteran is competent to report that he hurt his head 
during service.  It is notable, however, that there is no 
corroborative evidence (e.g. service treatment records) that 
he injured his head during his period of service from 1977 to 
1980.  A history of a head injury is indicated on a December 
1984 National Guard report and refers to an injury suffered 
weeks prior to the examination.  Notably, no psychiatric 
problems were diagnosed.  His National Guard discharge 
examination report is silent for any report of mental or 
physical problems.  There is no indication that a head injury 
occurred during a verified period of ACDUTRA or INACDUTRA.  
However, even assuming it was, the fact remains that there is 
no evidence linking current psychiatric problems to a 
previous head injury. 

Furthermore, post-service medical records provide that he did 
not seek medical treatment for his mental disorders for many 
years.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 
230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be 
rebutted by the absence of medical treatment for the claimed 
condition for many years after service).  The Board finds 
that the medical evidence outweighs the Veteran's statements 
offered many years after service.

The Veteran also submitted a statement from his brother, 
which indicates that the Veteran did not experience any 
mental illness prior to his service.  However, upon 
discharge, he observed differences in the Veteran's character 
and personality.  The Veteran's brother is competent to 
report what he has observed in the Veteran.  However, there 
is no indication that he is competent to provide a diagnosis 
of his brother's disorder or opine as to the etiology of the 
mental illness.  As such, the statement is not allowed much 
probative weight.  

The Board finds that the objective medical evidence does not 
support a finding that an in-service head injury caused his 
mental illnesses.  Also, as previously noted, the there is no 
evidence of current reproductive or nervous system damage.  
The preponderance of the evidence is against the Veteran's 
service connection claim.  The benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert, supra.


ORDER

Entitlement to service connection for residuals of a head 
injury, to include nervous system damage, reproductive 
damage, and a mental illness, is denied.  


REMAND

Residuals of Burns to the Face

The Veteran contends that while in the National Guard a 
"field cooker blew up in [his] face" resulting in burns to 
his face and right eye.  A June 1985 National Guard treatment 
note provides that an Emerson burner blew up on the side of 
the Veteran's face which resulted in slight blurring of 
vision in the right eye.  There is no indication that this 
occurred during a period of ACDUTRA or INACDUTRA.  On remand, 
verification of the Veteran's National Guard dates should be 
obtained. 

Additionally, the Veteran should be afforded a VA examination 
to determine whether he has current residuals of the June 
1985 incident in which his face was burned. 



Accordingly, the case is REMANDED for the following actions:

1.  Verify all periods of the Veteran's National 
Guard service, including all dates and types of 
service (i.e., ACDUTRA or INACDUTRA). Search all 
available repositories, to include the National 
Personnel Records Center, in an attempt to locate 
the veteran's complete service treatment records. 
The claims folder should document the efforts made 
to obtain these records along with any negative 
responses.  If additional records cannot be 
obtained, a letter should be sent to the veteran 
informing him of the steps taken to obtain the 
service treatment records, listing alternative 
sources, and requesting him to furnish any such 
records in his possession or to identify the 
possible location of such records.

2.  The veteran should be afforded a new VA 
examination for the purpose of obtaining a medical 
nexus opinion. Include documentation in the claims 
folder that notice of the scheduled examination was 
sent to the veteran's most recent address of 
record. The claims folder must be made available to 
the examiner for review in conjunction with the 
examination.  All indicated tests should be 
performed. The examiner is requested to provide an 
opinion as to whether the Veteran has any current 
burn residuals of the face, and whether it is at 
least as likely as not (50 percent probability or 
better) that such are etiologically related to a 
June 1985 incident in which a burner blew up in his 
face.  The clinician is requested to provide a 
complete rationale for his or her opinion as a 
matter of medical probability based on his or her 
clinical experience, medical expertise, and 
established medical principles.

3. Thereafter, the RO shall re-adjudicate the 
veteran's claim, considering all evidence newly 
added to the claims file. If any benefit sought is 
not granted, the veteran and his representative 
should be furnished an appropriate supplemental 
statement of the case and should be provided an 
opportunity to respond. The case should then be 
returned to the Board for further appellate 
consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate  action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


